Case 2:20-cv-00113-LGW-BWC Document 46 Filed 02/08/21 Page 1 of 2

nited States District Court
for the Southern District of Georgia
Brunswick Dibision

LEONARD BUTLER,
Plaintiff,
v. CV 220-113

“K” LINE AMERICA, INC.; M/V
DRIVE GREEN HIGHWAY; ATLANTIC
RO-RO STEVEDORING, LLC;
TERBERG TRACTORS AMERICA, INC;
UNKNOWN DEFENDANTS A, B, and
C; KAWASAKI KISEN KAISHA, LTD;
JMU5044 SHIPPING S.A.; and
TERGERG BENSCHOP, B.V.,

 

Defendants.
ORDER

Before the Court are the Parties’ stipulations of

dismissal, dkt. nos. 44 and 45, wherein they notify the Court

that they wish to dismiss all claims asserted against Defendants

K-Line America, Inc. (“K-Line”) and Terberg Tractors America,
Inc. (“TTA”) without prejudice. The stipulations comply with
Federal Rule of Civil Procedure 41(a) (1) (A) (ii). Accordingly,

all claims asserted against Defendants K-Line and TTA are
DISMISSED without prejudice. Each party shall bear its own fees
and costs. Plaintiff’s claims against Defendants M/V Drive

Green Highway, Atlantic  Ro-Ro Stevedoring, LLC, Unknown
Case 2:20-cv-00113-LGW-BWC Document 46 Filed 02/08/21 Page 2 of 2

Defendants A, B, and C, Kawasaki Kisen Kaisha, LTD, JMU5044

Shipping, S.A., and Terberg Benschop, B.V. remain pending.

SO ORDERED, this g day of Februaxy, 202

yf
f

 

HQN. LISA GODBEY WOOD, JUDGE
UNYTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
